DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1, 19-36, and 48-56 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/15/2020 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/15/2020 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the Examiner oversimplified the claims, and improperly dismissed the elements of collection and analysis of specific types of information as pre-solution activity. Further arguments are made that the instant application offers an improved device that offers new features, including an improved network shopping system that allows consumer to search for, locate, identify, select, pay for, and receive a good or service.
Examiner respectfully disagrees. The elements of capturing image or audio data and capturing specific consumer interest data are discussed with a high level of generality, and do not improve the capturing or object recognition technology. As disclosed, the capturing of the source data and specific 
Furthermore, Enfish and McRO are inapposite to the instant claims. Enfish provided a specific improvement to the way computers operated. The “self-referential table” functioned differently than conventional databases. In McRO, the court decision was made on the bases that the claims were clearly directed to an improvement in computer-related technology of allowing computers to product “accurate and realistic lip synchronization and facial expressions in animate characters”. As discussed above, the instant application is not directed any computer-related technology. The instant application does not seek to improve the ability to capture and recognize data from images or audio, and merely uses it as pre-solution activity for the abstract idea of providing information of a good or service. Furthermore, the functioning of any device is unchanged. The device is not improved to function differently, and the improvement of a network shopping system for locating, identifying, selecting, paying, and receiving a good or service is not an improvement in technology, but only to the abstract idea of shopping.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 12/15/2020 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are not persuasive. 
Notably, Applicant argues that the Richardson reference does not disclose where the generation of a set of actions is not performed as a trigger, and is not related to a particular product or transaction. 
Examiner respectfully disagrees. The Mallinson reference discloses the identification of products/services from some media data, and providing the consumer with additional information and 
In view of the above, the rejection under 35 U.S.C. 103 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 19-36, and 48-56 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claim 1 is directed towards a method, which is a process. Claims 19-36 are directed towards a system, which is an apparatus. Claims 48-56 are directed towards a device, which is an apparatus. Therefore, claims 1, 19-36, and 48-56 are directed to one of the four statutory categories of invention.


Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of identifying a product from an audio or image source and providing information:
good or service (GOS) source data captured by the consumer processor-based device and representative of at least one of an audio signal or an image signal that indicates a good or service; and 
specific consumer interest data and represents a query or an instruction of the consumer with respect to the good or service; 
analyzing at least a portion of the received GOS source data to detect at least the good or service represented by the captured GOS source data to detect the interest of the consumer represented in the captured consumer interest data; and 
analyzing the composite captured data including a combination of at least a portion of the received specific consumer interest data and the GOD source data to detect the query or the instruction of the consumer represented in the captured specific consumer interest data and define objectives in response thereto;
generating a set of actions based at least in part on the defined objectives defined by the situation analyzer component based on the received composite captured data,
obtain information about a good or service by accessing resources stored in a database,
access resources relating to goods or services stored in at least one of merchant systems, search engines, product databases, and product review systems,
send information relating to goods or services,
cause a purchase of a good or service for the consumer through one or more of the merchant systems;
causing at least one action, of the generated set of actions, to be performed based at least in part on the query or instruction of the consumer detected in said analyzing of at least a portion of the received composite captured data.

The recited limitations above set forth the process for identifying a product or service within an audio or image and providing options to purchase the product or view additional information.
These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, business relations, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).



Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional limitations, such as the steps of:
at least one processor-based component,
receiving, by the at least one processor-based component, composite captured data from a consumer processor-based device of a consumer over at least one data communication channel, 
image capture component, an audio capture component, a motion capture component, and a graphical user interface of the consumer processor-based device,
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exceptions. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The claims recite a processor-based component, a processor-based component does not describe any particular device, and could be any computing device. Additionally, the devices are recited to be any generic devices in paragraphs [0036-0040] of Applicant’s specification, which recites any handheld devices, PCs, servers, etc. The specification also recites generic computer components with no specificity, such as CPUs, GPUs, multicore processors, etc. Furthermore, the components to not implement the abstract idea in a manner that is integral to the claims, but to generally link the claims to a particular technological environment, such that the claims as a whole are more than a drafting effort to monopolize the abstract idea. While, audio fingerprinting, and image recognition are recited in the specification (paragraphs [0068-0072]), the features are 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving composite capture data…), performing repetitive calculations (reviewing at least a portion…), and storing and retrieving information in memory (see MPEP 2106.05(d)(II). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 22 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 19 (system) and independent claim 48 (processor-based device), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claim 19 and 48 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (method). As such, claims 19 and 48 are rejected for at least similar rationale as discussed above.


Thus, dependent claims 20-36 and 49-56 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 19, and 48.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 19-20, 23-25, 33-36, 48, 52, and 56 are rejected under 35 U.S.C. 103 as being anticipated by Mallinson (US 20110247042 A1) in view of Richardson (US 6,278,996 B1).

Regarding Claim 1: Mallinson discloses a method comprising:
receiving, by the at least one processor-based component, composite captured data from a consumer processor-based device of a consumer over at least one data communication channel; Mallinson discloses the user device capturing video, audio, or still images to send it to the server (Mallinson: [0019]; see also: [0003]; [0005]; [0023]; [0024]; Fig. 3, #302).
good or service (GOS) source data captured by the consumer processor-based device and representative of at least one of an audio signal or an image signal that indicates a good or service; Mallinson discloses identifying the specific piece of media from the video, audio, or still image (Mallinson: [0024]; see also: [0003]; [0005]).
specific consumer interest data captured by at least one of an image capture component, an audio capture component, a motion capture component, and a graphical user interface of the consumer processor-based device and represents a query or an instruction of the consumer with respect to the good or service; Mallinson discloses the captured media being of a product or advertisement that is a target of interest for the user (Mallinson: [0023]; see also: [0039]).
analyzing, by the at least one processor-based component, at least a portion of the received GOS source data to detect at least the good or service represented by the captured GOS source data to detect the interest of the consumer represented in the captured consumer interest data; Mallinson discloses 
analyzing, by a situation analyzer component of the at least one processor-based component, the composite captured data including a combination of at least a portion of the received specific consumer interest data and the GOS source data to detect the query or the instruction of the consumer represented in the captured specific consumer interest data and define objectives in response thereto; Mallinson discloses analyzing the captured media to identify data or characteristics to identify the content of interest to the user with comparison to a database, and delivering links for additional information and purchasing the items (Mallinson: [0024-0026]; see also: [0005]; [0029]; [0032]; [0034]; [0037]; Fig. 3, #306). 
obtain information about a good or service by accessing resources stored in a database, Mallinson discloses obtaining information about goods and services in a database (Mallinson: [0025-0029]; Fig. 3, #310).
access resources relating to goods or services stored in at least one of merchant systems, search engines, product databases, and product review systems, Mallinson discloses accessing the information (supplemental content) from the database (Mallinson: [0025-0029]).
send information relating to goods or services to the consumer processor-based device to present to the customer, Mallinson discloses sending the supplemental content to the user device (Mallinson: [0025-0029]; Fig. 3, #312).
cause a purchase of a good or service for the consumer through one or more of the merchant systems; Mallinson discloses providing links to the product so the user can purchase it (Mallinson: [0025]; see also: [0004]; [0023]; [0032]).
causing, by the action trigger component of the at least one processor-based component, at least one action, of the generated set of actions, to be performed based at least in part on the query or instruction of the consumer detected in said analyzing of at least a portion of the received composite captured data. Mallinson discloses performing the tasks as detailed above in Mallinson: [0025-0029]).
Mallinson does not explicitly teach generating, by an action trigger component of the at least one processor-based component, a set of actions based at least in part on the defined objectives defined by the situation analyzer component based on the received composite captured data. Notably, however, 
To that accord, Richardson does teach generating, by an action trigger component of the at least one processor-based component, a set of actions based at least in part on the defined objectives defined by the situation analyzer component based on the received composite captured data. Richardson teaches generating a list of actions based on the determined intents of the user (Richardson: col. 7, ln. 17-27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the generating of a set of actions based on the captured data to the invention of Mallinson. One of ordinary skill in the art would have been motivated to do so in order to provide appropriate information to the intent of the user (Richardson: col. 1, ln. 47-55). Although Richardson is directed to messages and providing appropriate responses to the messages, one of ordinary skill in the art would have used the ability to determine intent and provide appropriate information regarding that intent in Richardson with the product recognition to determine user intents and interests in Mallinson.

Regarding Claim 19 and 48: Claims 19 and 48 recite substantially similar limitations as claim 1. Therefore, claims 19 and 48 are rejected under the same rationale as claim 1 above.

Regarding Claim 20: Mallinson in view of Richardson discloses the limitations of claim 19 above.
Mallinson further discloses compares at least one of the captured GOS source data or the captured consumer interest data to reference data stored in the at least one nontransitory processor- readable medium. Mallinson discloses comparing the captured media with a database of content (Mallinson: [0024]; see also: [0005]; [0034]).

Regarding Claim 23: Mallinson in view of Richardson discloses the limitations of claim 19 above.
Mallinson further discloses a method comprising:
receives captured GOS source data representative of a human-intelligible image signal; Mallinson discloses capturing still images to identify content (Mallinson: [0024]; see also: [0018]).
determines at least one graphical insignia present in the image signal indicative of the good or service. Mallinson discloses recognizing graphics in the media, such as a logo of the manufacturer (Mallinson: [0034]; see also: [0007]; [0026]).

Regarding Claim 24: Mallinson in view of Richardson discloses the limitations of claim 23 above.
Mallinson further discloses compares the determined at least one graphical insignia to reference data stored in the at least one nontransitory processor-readable medium. Mallinson discloses comparing the analyzed data from the captured media with a database of content to identify the logo (Mallinson: [0034]; see also: [0005]; [0024]).

Regarding Claim 25: Mallinson in view of Richardson discloses the limitation of claim 19 above.
Mallinson further discloses a method comprising:
receives captured GOS source data representative of a human-intelligible image signal; Mallinson discloses capturing still images to identify content (Mallinson: [0024]; see also: [0018]).
determines one or more features of the image signal; Mallinson discloses recognizing graphics in the media, such as a logo of the manufacturer (Mallinson: [0034]; see also: [0007]; [0026]).
compares the determined one or more features to reference features stored in the at least one nontransitory processor-readable medium. Mallinson discloses comparing the analyzed data from the captured media with a database of content to identify the logo (Mallinson: [0034]; see also: [0005]; [0024]).

Regarding Claim 33: Mallinson in view of Richardson discloses the limitations of claim 19 above.
Mallinson further discloses receives advertising source data captured by the consumer processor-based device, the advertising source data representative of human-intelligible advertising content. Mallinson discloses capturing media corresponding to an advertisement to send to identify the product (Mallinson: [0027]; see also: [0004]).
Regarding Claim 34: Mallinson in view of Richardson discloses the limitations of claim 33 above.
Mallinson further discloses wherein the human-intelligible advertising content is captured by at least one of an acoustic sensor or an image sensor of the consumer processor-based device. Mallinson discloses the device capturing the advertising content by a camera, digital recording circuitry, or a microphone (Mallinson: [0020]; see also: [0003]).

Regarding Claim 35: Mallinson in view of Richardson discloses the limitations of claim 19 above.
Mallinson further discloses receives composite captured data over at least one wireless data communication channel from at least one of a smartphone, notebook computer or a tablet computer. Mallinson discloses capturing the information and transmitting it with a computing device, such as a smartphone (Mallinson: [0023]; see also: [0019]).

Regarding Claim 36: Mallinson in view of Richardson discloses the limitations of claim 19 above.
Mallinson further discloses receives consumer interest data including at least one of a request for a purchasing of the good or service or a request for information concerning the good or service. Examiner notes that Applicant recites at least one of in the claim. Mallinson discloses the user having options to purchase the identified item or to receive supplemental information (Mallinson: [0018]; see also: [0003]; [0005]).

Regarding Claim 52: Claim 52 recites substantially similar limitations as claim 23. Therefore, claim 52 is rejected under the same rationale as claim 23 above.

Regarding Claim 56: Mallinson in view of Richardson discloses the limitations of claim 48 above.
Mallinson further discloses causes the image capture component to capture at least one of an image of a display of a processor-based device, an image of an object, or an image of printed media. Examiner notes that Applicant recites at least one of in the limitation. Mallinson discloses capturing an image of an item shown in a media segment (Mallinson: [0034]).

Claims 21-22, 26-27, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Mallinson (US 20110247042 A1) and Richardson (US 6,278,996 B1), in view of Jablokov (US 20120303445 A1).

Regarding Claim 21: The combination of Mallinson and Richardson discloses the limitations of claim 19 above.
Mallinson further discloses receives captured GOS source data representative of a human-intelligible audio signal; Mallinson discloses recording audio to capture media content to identify an item (Mallinson: [0018]; see also: [0006]; [0020]; [0024]).

The combination does not explicitly teach determines at least one textual representation of the audio signal. Notably, however, Mallinson does disclose using audio fingerprinting to determine the audio content (Mallinson: [0006]).
To that accord, Jablokov does teach determines at least one textual representation of the audio signal. Jablokov teaches transcribing the audio message to text (Jablokov: claim 11; see also: [0121]; [0131]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the textual representation of an audio signal to the invention of the combination of Mallinson and Richardson. One of ordinary skill in the art would have been motivated to do so in order to be able to search keywords and phrases to identify content (Jablokov: [0011]).

Regarding Claim 22: The combination of Mallinson and Richardson, in view of Jablokov discloses the limitations of claim 21 above.
The combination does not explicitly teach compares the determined at least one textual representation of the audio signal to reference data stored in the at least one nontransitory processor-readable medium. Notably, however, Mallinson does disclose comparing captured media, including audio, with a database of content (Mallinson: [0005]).
compares the determined at least one textual representation of the audio signal to reference data stored in the at least one nontransitory processor-readable medium. Jablokov teaches comparing the transcribed text to the identified words maintained in a database (Jablokov: [0121]; see also: [0131]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the comparing the textual representation to reference data to the invention of the combination of Mallinson and Richardson. One of ordinary skill in the art would have been motivated to do so for the same reasons as claim 21 above.

Regarding Claim 26: The combination of Mallinson and Richardson discloses the limitations of claim 19 above.
The combination does not explicitly teach receives audio data representative of a voice instruction of the consumer captured by the consumer processor-based device. Notably, however, Mallinson does disclose using voice recognition (Mallinson: [0007]).
To that accord, Jablokov does teach receives audio data representative of a voice instruction of the consumer captured by the consumer processor-based device. Jablokov teaches recording the voice of the user (Jablokov: [0235]; see also: [0258]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the receiving of audio of voice of the customer to the invention of the combination of Mallinson and Richardson. One of ordinary skill in the art would have been motivated to do so in order to identify phrases or words that can be monetized (Jablokov: [0010]).

Regarding Claim 27: The combination of Mallinson and Richardson in view of Jablokov discloses the limitations of claim 26 above.
The combination of Mallinson and Richardson does not explicitly teach a method comprising:
determines at least one textual representation of the audio data representative of the voice instruction; Jablokov teaches transcribing the recorded utterances of the user (Jablokov: [0235]; see also: [0258]).
compares the determined at least one textual representation of the audio data to reference data stored in the at least one nontransitory processor-readable medium to identify the voice instruction of the consumer. Jablokov teaches comparing the transcribed text to the identified words maintained in a database (Jablokov: [0121]; see also: [0131]; [0235]; [0258]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the textual representation and comparing to reference data to the invention of the combination of Mallinson and Richardson. One of ordinary skill in the art would have been motivated to be able to search keywords and phrases to identify content (Jablokov: [0011]).

Regarding Claim 50: Claim 50 recites substantially similar limitations as claim 21. Therefore, claim 50 is rejected under the same rationale as claim 21 above.

Regarding Claim 51: Claim 51 recites substantially similar limitations as claim 26. Therefore, claim 51 is rejected under the same rationale as claim 26 above.


Claims 28-29 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Mallinson (US 20110247042 A1) and Richardson (US 6,278,996 B1), in view of Hampiholi (US 20150244805 A1).

Regarding Claim 28: The combination of Mallinson and Richardson discloses the limitations of claim 19 above.
The combination does not explicitly teach receives consumer interest data obtained from the consumer via a graphical user interface component communicatively coupled to the consumer processor- based device. Notably, however, Mallinson does disclose the user being able to set preference within an app (Mallinson: [0041]).
To that accord, Hampiholi does teach receives consumer interest data obtained from the consumer via a graphical user interface component communicatively coupled to the consumer processor- based device. Hampiholi teaches user preferences being input to a user interface (Hampiholi: [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the input of consumer interest data via an interface to the invention of the combination of Mallinson and Richardson. One of ordinary skill in the art would have been motivated to do so in order to be able to interact with the applications of the system (Hampiholi: [0047]).

Regarding Claim 29: The combination of Mallinson and Richardson discloses the limitations of claim 19 above.
The combination does not explicitly teach receives consumer interest data obtained from the consumer via a gesture user interface component that receives contactless human motions as input. 
However, Hampiholi does teach receives consumer interest data obtained from the consumer via a gesture user interface component that receives contactless human motions as input. Hampiholi teaches indicating interest in targeted information with gesture input (Hampiholi: [0053]; see also: [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the gesture input to the invention of the combination of Mallinson and 

Regarding Claim 53: Claim 53 recites substantially similar limitations as claim 28. Therefore, claim 53 is rejected under the same rationale as claim 28 above.

Regarding Claim 54: Claim 54 recites substantially similar limitations as claim 29. Therefore, claim 54 is rejected under the same rationale as claim 29 above.


Claims 30-32 and 55 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Mallinson (US 20110247042 A1) and Richardson (US 6,278,996 B1), in view of Lellouche (US 20140351034 A1).

Regarding Claim 30: The combination Mallinson and Richardson discloses the limitations of claim 19 above.
The combination does not explicitly teach sends purchase order data to a merchant processor-based device over the at least one data communication channel. Notably, however, Mallinson does disclose the user having options to purchase the identified item (Mallinson: [0018]).
To that accord, Lellouche does teach sends purchase order data to a merchant processor-based device over the at least one data communication channel. Lellouche teaches requesting to perform fulfillment of the selected product or service (Lellouche: [0107-0109]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the sending purchase order data to the merchant to the invention of the combination Mallinson and Richardson. One of ordinary skill in the art would have been motivated to do so in order to fulfill the purchase of a product or service as advertised (Lellouche: [0002]).


Regarding Claim 31: The combination Mallinson and Richardson in view of Lellouche discloses the limitations of claim 30 above.
The combination does not explicitly teach sends at least one of contact information, shipping information, or payment information to the merchant processor-based device over the at least one data communication channel. Notably, however, Mallinson does disclose the user having options to purchase the identified item (Mallinson: [0018]).
To that accord, Lellouche does teach sends at least one of contact information, shipping information, or payment information to the merchant processor-based device over the at least one data communication channel. Lellouche teaches sending the payment data of the customer to the entity for the product or service (Lellouche: [0108]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the sending of payment information to the merchant to the invention of the combination Mallinson and Richardson. One of ordinary skill in the art would have been motivated to do so for the same reasons as claim 30 above.

Regarding Claim 32: The combination Mallinson and Richardson discloses the limitations of claim 19 above.
The combination does not explicitly teach sends payment information to a payment processor-based device over the at least one data communication channel. Notably, however, Mallinson does disclose the user having options to purchase the identified item (Mallinson: [0018]).
To that accord, Lellouche does teach sends payment information to a payment processor-based device over the at least one data communication channel. Lellouche teaches sending the payment data of the customer to the entity for the product or service (Lellouche: [0108]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the sending of payment information to the merchant to the invention of the combination Mallinson and Richardson. One of ordinary skill in the art would have been motivated to do so for the same reasons as claim 30 above.

Regarding Claim 55: The combination Mallinson and Richardson discloses the limitations of claim 48 above.
The combination does not explicitly teach sends an identifier to the processor-based shopping control system over at least one data communication channel, the identifier pertaining to at least one of the consumer or the consumer processor-based device. 
However, Lellouche does teach sends an identifier to the processor-based shopping control system over at least one data communication channel, the identifier pertaining to at least one of the consumer or the consumer processor-based device. Lellouche teaches sending customer identification data with the transmitted image Lellouche: [0014]; see also: [0002]; [0091]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the sending of an identifier to the invention of the combination Mallinson and Richardson. One of ordinary skill in the art would have been motivated to do so in order to retrieve payment data associated with the customer (Lellouche: [0014]).


Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Mallinson (US 20110247042 A1) and Richardson (US 6,278,996 B1), in view of Yuan (US 20090319388 A1).

Regarding Claim 49: The combination of Mallinson and Richardson discloses the limitations of claim 48 above.
The combination does not explicitly teach a device comprising:
receives from the processor-based shopping control system at least one of a purchase confirmation for the good or service or information concerning the good or service over the at least one data communication channel based at least in part on the review of at least a portion of the composite captured data by the processor-based shopping control system; and 
presents the received at least one of a purchase confirmation or information concerning the good or service via the output component.

To that accord, Yuan does teach a device comprising:
receives from the processor-based shopping control system at least one of a purchase confirmation for the good or service or information concerning the good or service over the at least one data communication channel based at least in part on the review of at least a portion of the composite captured data by the processor-based shopping control system; and 
presents the received at least one of a purchase confirmation or information concerning the good or service via the output component.
Yuan teaches receiving data to display a purchase confirmation screen to the user (Yuan: claim 12; see also: [0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the purchase confirmation to the invention of the combination of Mallinson and Richardson. One of ordinary skill in the art would have been motivated to do so in order to confirm to the user that the purchase was made (Yuan: [0054]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625